Name: Council Decision (CFSP) 2016/608 of 18 April 2016 concerning the temporary reception by Member States of the European Union of certain Palestinians
 Type: Decision
 Subject Matter: international security;  cooperation policy;  international law
 Date Published: 2016-04-20

 20.4.2016 EN Official Journal of the European Union L 104/18 COUNCIL DECISION (CFSP) 2016/608 of 18 April 2016 concerning the temporary reception by Member States of the European Union of certain Palestinians THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 and Article 31(1) thereof, Whereas: (1) On 5 March 2015, the Council adopted Decision (CFSP) 2015/363 (1) concerning the temporary reception by Member States of certain Palestinians which provided for an extension of the validity of their national permits for entry into, and stay in, the territory of the Member States referred to in Common Position 2002/400/CFSP (2) for a further period of 24 months. (2) On the basis of an evaluation of the application of Common Position 2002/400/CFSP, the Council considers it appropriate that the validity of those permits be extended for a further period of 24 months, HAS ADOPTED THIS DECISION: Article 1 The Member States referred to in Article 2 of Common Position 2002/400/CFSP shall extend the validity of national permits for entry and stay granted pursuant to Article 3 of the Common Position for a further period of 24 months, starting from 31 January 2016. Article 2 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 18 April 2016. For the Council The President F. MOGHERINI (1) Council Decision (CFSP) 2015/363 of 5 March 2015 concerning the temporary reception by Member States of the European Union of certain Palestinians (OJ L 62, 6.3.2015, p. 24). (2) Council Common Position 2002/400/CFSP of 21 May 2002 concerning the temporary reception by Member States of the European Union of certain Palestinians (OJ L 138, 28.5.2002, p. 33).